U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Amendment No.1 For the fiscal year ended December 31, 2008 Commission file number: 000-52107 CLEARVIEW ACQUISITIONS, INC. (Exact name of registrant as specified in its charter) Nevada 20-4069588 (State of incorporation) (I.R.S. Employer Identification No.) 1848 Commercial Street San Diego, California 92113 (Address of principal executive offices, zip code) (877) 246-4354 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes x No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently computed second fiscal quarter. $35,007,306. The number of shares of the issuer’s common stock issued and outstanding as of April 6, 2009 was 54,315,086 shares. Documents Incorporated By Reference:None EXPLANATORY NOTE We are amending our Annual Report on Form 10-K (the “Original Filing”) for the fiscal year ended December 31, 2008, which was filed with the Securities and Exchange Commission on March 30, 2009. This Amendment is being filed because the Original Filing inadvertently failed to include the balance sheet information as of December 31, 2007, as required pursuant to Rule 8-02 of Regulation S-X.For convenience and ease of reference, this Amendment contains only Item 8, the Financial Statements and footnotes thereto. As a result of this Amendment, the certifications made pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, filed as exhibits to the Original Filing, have been re-executed and re-filed as of the date of this Amendment. This Amendment does not modify or update other disclosures in, or exhibits to, the Original Filing, and, accordingly, this Amendment should be read in conjunction with the Original Filing. PART II Item 8.Financial Statements. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Clearview Acquisitions, Inc. We have audited the accompanying balance sheets of Clearview Acquisitions, Inc. (a Development Stage Company) (“the Company”) as of December 31, 2008 and 2007, and the related statements of operations, stockholders’ deficiency and cash flows for each of the two years in the period ended December 31, 2008 and the period January 10, 2006 (inception) to December 31, 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.Also, an audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Clearview Acquisitions, Inc. at December 31, 2008 and 2007, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2008 and the period January 10, 2006 (inception) to December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has incurred an operating loss for the year ended December 31, 2008, has had no revenues and has not commenced planned principal operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans regarding those matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. WOLINETZ, LAFAZAN & COMPANY, P.C. Rockville Centre, New York February 9, 2009 F-1 CLEARVIEW ACQUISITIONS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS ASSETS December 31, 2008 2007 Current Assets: Cash $ 492 $ 16,567 Total Current Assets 492 16,567 Total Assets $ 492 $ 16,567 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities: Accounts Payable and Accrued Expenses $ 34,602 $ 8,235 Notes Payable 100,613 44,233 Loan Payable - Related Party - 3,100 Total Current Liabilities 135,215 55,568 Commitments and Contingencies Stockholders’ Deficit: Preferred Stock, $.0001 par value; 5,000,000 shares authorized, none issued and outstanding — — Common Stock, $.0001 par value; 1,750,000,000 shares authorized, issued and outstanding 180,086 shares in 2007 and 54,315,086 shares in 2008 5,432 18 Additional Paid-In Capital 113,033 43,347 Deficit Accumulated During the Development Stage (253,188 ) ( 82,366 ) Total Stockholders’ Deficiency (134,723 ) (39,001 ) Total Liabilities and Stockholders’ Deficiency $ 492 $ 16,567 The accompanying notes are an integral part of these financial statements. F-2 CLEARVIEW ACQUISITIONS, INC.(A DEVELOPMENT STAGE COMPANY)STATEMENT OF OPERATIONS Year EndedDecember 31, 2008 Year EndedDecember 31, 2007 January 10, 2006(Inception) To December 31, 2008 Net Revenues $ — $ — $ — Costs and Expenses: Start Up Costs — — 8,625 Professional Fees 143,284 17,602 181,456 Website Development Costs — — 30,000 Other General and Administrative Expenses 21,740 4,470 26,650 Total Costs and Expenses 165,024 22,072 246,731 Loss from Operations before Other Income (Expense) (165,024 ) (22,072 ) (246,731 ) Other Income (Expense): Forgiveness of Debt — — 1,857 Interest Expense (5,798 ) (1,726 ) (8,401 ) Interest Income — — 87 Total Other Income (Expense) (5,798 ) (1,726 ) (6,457 ) Net Loss $ (170,822 ) $ (23,798 ) $ (253,188 ) Basic and Diluted Loss Per Share $ (.04 ) $ (.13 ) Weighted Average Basic and Diluted Shares Outstanding 4,253,387 180,075 The accompanying notes are an integral part of these financial statements. F-3 CLEARVIEW ACQUISITIONS,
